Appeals from orders of the St. Lawrence County Family Court, entered March 4, 1976, which, inter alia, (1) ordered that Cheryl Lynn ZZ be placed in the custody of the Commissioner of Social Services for an initial period of one year; (2) ordered that parental custody of Luke Allen and Billy Lynn ZZ be permanently terminated and custody awarded to petitioner for the purpose of adoption; (3) ordered that placement of Darryl and Elliott ZZ with petitioner be continued for one year; and (4) ordered that guardianship and custody of Luke Allen and Billy Lynn ZZ be committed to petitioner for the purpose of adoption. The record herein reveals that the appellant has suffered from a long history of mental illness, habitual excessive drinking, sexual promiscuity and inability to take care of her children, despite considerable efforts by the petitioner to provide her with assistance. The trial court’s finding of "mental illness” under former subdivision 7 of section 384 of the Social Services Law (repealed by L 1976, ch 666, § 2), eff Jan. 1, 1977 and by Social Services Law, § 384-b), which was the basis of its various determinations as to the guardianship and custody of the subject children, was amply supported by the testimony of Dr. Clifford, a psychiatrist, and Dr. Piampiano, a clinical physician. Orders affirmed, without costs. Koreman, P. J., Greenblott, Mahoney, Main and Larkin, JJ., concur.